NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 12a0479n.06

                                          No. 10-3236

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                               FILED
                                                                            May 08, 2012
TRANS RAIL AMERICA, INC.; SIENNA PLACE,
INC.,                                                                 LEONARD GREEN, Clerk

       Plaintiffs-Appellants,                           ON APPEAL FROM THE UNITED
                                                        STATES DISTRICT COURT FOR
v.                                                      THE NORTHERN DISTRICT OF OHIO

HUBBARD TOWNSHIP; HUBBARD TOWNSHIP
BOARD OF TRUSTEES; FREDERICK HANLEY;                              OPINION
JONATHAN DOWELL; JOSEPH GLEYDURA;
HUBBARD TOWNSHIP PLANNING AND
ZONING COMMISSION; JOHN PIETON; SUSAN
SICILIANO; HUBBARD TOWNSHIP BOARD OF
ZONING APPEALS; JEFFREY ROWLANDS;
DENNIE PARSONS; HEATHER O’HARA;
MARIA CAPEZZUTO; BENJAMIN M. HAYEK,
M.D.; TRUMBULL COUNTY PLANNING
COMMISSION; MARC E. DANN; SUSAN
WATKINS; MEGAN CARR; BENNETT AND
WILLIAMS,       ENVIRONMENTAL
CONSULTANTS, INC.; CAPRI S. CAFARO,

       Defendants-Appellees,

and

TIM RYAN, U.S. Congressman for Ohio’s 17th
District, United States House of Representatives,

       Defendant.

______________________________________/
No. 10-3236
Trans Rail America, et al v. Hubbard Township, et al

       Before: McKEAGUE and WHITE, Circuit Judges; BARRETT, District Judge.*

       PER CURIAM. Plaintiffs-Appellants, Trans Rail America, Inc. and Sienna Place, Inc.,

appeal the district court’s dismissal of their Amended Complaint, which alleges one claim of a 42

U.S.C. § 1983 civil conspiracy against multiple defendants. Because the district court did not err

in ruling that the Amended Complaint fails to state a claim upon which relief can be granted under

Rule 12(b)(6) of the Federal Rules of Civil Procedure, we AFFIRM.

                                         BACKGROUND

       On November 26, 2008, Plaintiffs-Appellants, Trans Rail America, Inc. and Sienna Place,

Inc., (collectively “Trans Rail”) filed a Complaint against twenty-five Defendants that included

various local governmental agencies, state legislators, and public officials. Trans Rail sought over

$16 million in compensatory damages and $51 million in punitive damages for an alleged 42 U.S.C.

§ 1983 civil conspiracy that included violations of the First, Fourth, Fifth, and Fourteenth

Amendments and Article I, Section 10 of the Constitution of the United States. (R. 1, Complaint,

at ¶¶ 41–43.) Trans Rail’s claim arose out of an application for a landfill operating license and a

request for a zoning variance. (Appellees Cafaro & Dann Br. 3.) The claim alleges that Defendants

conspired together and pursued policies specifically designed to hamper Trans Rail’s ability to

operate their businesses. (R. 47 at ¶ 27.)

       On February 23, 2009, the district court conducted a case-management conference during

which it expressed concern about the vague nature of Trans Rail’s Complaint. In an Order issued


       *
        The Honorable Michael R. Barrett, United States District Judge for the Southern District of
Ohio, sitting by designation.

                                                 2
No. 10-3236
Trans Rail America, et al v. Hubbard Township, et al

the next day, the district court labeled Trans Rail’s pleading a “shotgun complaint” and ordered the

Plaintiffs to amend. (R. 46, Order, at 1.)

        Plaintiffs filed their Amended Complaint shortly thereafter. (R. 47, Amended Complaint.)

Several Defendants responded with motions to dismiss, which the district court granted. (R. 70,

Order & Decision.) The district court held, “there are no factual allegations that would support the

conclusory statements that each of the defendants conspired with one another,” and, “[t]he manner

in which the complaint was pled leaves each defendant and the Court guessing regarding the

underlying federal law violation.” (R. 70, Order & Decision, at 6, 7.) Appellants maintain that this

ruling was in error.

                                              ANALYSIS

        “On appeal, we review de novo a dismissal for failure to state a claim under Rule 12(b)(6)

of the Federal Rules of Civil Procedure.” Severe Records, LLC v. Rich, 658 F.3d 571, 578 (6th Cir.

2011). To survive a motion to dismiss, the complaint must “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “We must review

the complaint in the light most favorable to Plaintiffs, accept their factual allegations as true, and

determine whether Plaintiffs undoubtedly can prove no set of facts in support of their claims that

would entitle them to relief.” Severe Records, 658 F.3d at 578 (internal quotations and alterations

omitted). Legal conclusions or unwarranted factual inferences need not be accepted as true. Id.

        “A civil conspiracy under § 1983 is ‘an agreement between two or more persons to injure

another by unlawful action.’” Bazzi v. City of Dearborn, 658 F.3d 598, 602 (6th Cir. 2011) (quoting

                                                    3
No. 10-3236
Trans Rail America, et al v. Hubbard Township, et al

Revis v. Meldrum, 489 F.3d 273, 290 (6th Cir. 2007)). “It is well-settled that conspiracy claims must

be pled with some degree of specificity and that vague and conclusory allegations unsupported by

material facts will not be sufficient to state such a claim under § 1983.” Spadafore v. Gardner, 330

F.3d 849, 854 (quoting Gutierrez v. Lynch, 826 F.2d 1534, 1538 (6th Cir. 1987)).           To prevail on

a civil conspiracy claim, a plaintiff must show that (1) a “single plan existed,” (2) the defendants

“shared in the general conspiratorial objective” to deprive plaintiff of his constitutional or federal

statutory rights, and (3) “an overt act was committed in furtherance of the conspiracy that caused

injury” to the plaintiff. Hooks v. Hooks, 771 F.2d 935, 944 (6th Cir. 1985); Bazzi, 658 F.3d at 602.

        Appellants argue that they have stated a claim for civil conspiracy with allegations of “some

specificity” that are “plausible.” (Appellants’ Br. 12, 24, 27, 30.) Based on a review of the

Amended Complaint, we disagree. The Amended Complaint’s first insurmountable flaw is that it

fails to plead facts showing the existence of “a single plan.” See Hooks, 771 F.2d at 944. This goes

to the district court’s conclusion that “there are no factual allegations that would support the

conclusory statements that each of the defendants conspired with one another.” (R. 70 at 6.)

Because conclusory allegations of a conspiracy are insufficient, Twombly, 550 U.S. at 555, the

district court was correct to dismiss Trans Rail’s claim on this basis.

        The Amended Complaint’s second fatal flaw is that it does not tie any factual allegations to

the alleged constitutional violations and it does not identify how Defendants’ actions resulted in the

deprivation of constitutional rights. To state a claim under 42 U.S.C. § 1983, a plaintiff must allege

that (1) a right secured by the Constitution or a federal statute has been violated, and (2) the violation

was committed by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988);

                                                    4
No. 10-3236
Trans Rail America, et al v. Hubbard Township, et al

Flanory v. Bonn, 604 F.3d 249, 253 (6th Cir. 2010). Furthermore, “[t]o establish a ‘conspiracy’

under a Section 1983 claim, a plaintiff must first demonstrate a constitutional deprivation.” Bauss

v. Plymouth Twp., 233 F. App'x 490, 496 (6th Cir. 2007) (citing Hooks, 771 F.2d at 943-44). Trans

Rail’s Amended Complaint presents nothing more than legal conclusions in this respect, but “legal

conclusions need not be accepted as true,” and, “the complaint must set forth ‘some factual basis’

for the claims asserted.” Rondigo, L.L.C. v. Twp. of Richmond, 641 F.3d 673, 684 (6th Cir. 2011);

see also Twombly, 550 U.S. at 555. Trans Rail fails on both these points. Accordingly, the district

court was correct to dismiss Trans Rail’s claim on this basis.

                                         CONCLUSION

       The judgment of the district court is AFFIRMED.




                                                 5